Citation Nr: 1046628	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to April 15, 
1963 and from April 26, 1963 to March 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
The Veteran's claim originally included the issue of entitlement 
to service connection for tinnitus.  In January 2010, the Board 
granted service connection for tinnitus and denied the Veteran's 
claim for service connection for bilateral hearing loss.  The 
Veteran subsequently appealed the denial of service connection 
for bilateral hearing loss to the United States Court of Appeals 
for Veterans Claims (Court).  The representative for the 
appellant and the Secretary of Veterans Affairs filed a Joint 
Motion for Remand in October 2010.  By Order of the Court, the 
claim was returned to the Board.

In November 2009, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss is 
related to acoustic trauma in service.  The service records show 
that the Veteran served in Vietnam and received many decorations 
and medals including the Combat Action Ribbon and the 
Presidential Unit Citation.  As such, the Veteran is considered 
to have engaged in combat with the enemy.  Further, in the 
January 2010 decision, the Board conceded that he was exposed to 
acoustic trauma in service.  Additionally, the Veteran has a 
current diagnosis of bilateral hearing loss as shown in an August 
2007 VA Compensation and Pension Examination.  

As such, the issue remains whether there is a nexus between the 
current diagnosis and service.  The service treatment records 
contain an audiological examination in August 1965 showing normal 
hearing.  In that regard, the Veteran testified that he was 
exposed to combat acoustic trauma after 1965.  Based on the Joint 
Motion for Remand, the Board finds that another VA examination is 
necessary to determine whether there is a nexus between the 
current bilateral hearing loss and acoustic trauma experienced 
after the 1965 audiological examination.  

Accordingly, the case is REMANDED for the following action:

1.	If possible, the RO should contact the VA 
examiner that conducted the August 2007 VA 
Compensation Examination.  If the examiner is 
not available, another VA examiner should be 
provided with the VA examination and asked to 
clarify the August 2007 VA Compensation and 
Pension Examination.  The examiner should be 
asked to clarify if there is a nexus between 
the current diagnosis of bilateral hearing 
loss and acoustic trauma experienced by the 
Veteran after 1965.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner should specifically 
state whether the Veteran's bilateral hearing 
loss is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent), causally 
or etiologically related to or aggravated by 
combat noise exposure after the 1965 
audiological examination.  Any opinion 
expressed should be accompanied by supporting 
rationale.

2.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


